Exhibit 10.29

LOGO [g86507image001.jpg]

December 8, 2006

Mr. Bruce Renouard

Dear Mr. Renouard:

Power Integrations, Inc. (the “Company”) has previously granted you the stock
options set forth on the attached Exhibit A (the “Options”) to purchase shares
of the Company’s common stock.

 

I. INTRODUCTION

The Company has determined that the grant dates of the Options for federal
income tax purposes may have been dates other than the grant dates set forth in
the documentation you received in connection with the Options. It is possible,
therefore, that the Options were issued with an exercise price that is or may be
less than 100% of the fair market value of the stock on the grant date for
federal income tax purposes and therefore may be subject to adverse tax
consequences under Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). These adverse tax consequences likely include, at a minimum,
(i) ordinary income tax plus (ii) an additional 20% tax on the intrinsic value
of the Option prior to and regardless of whether the Options are ever exercised
plus (iii) an additional tax in the nature of interest. These adverse tax
consequences apply to the extent that the Options (a) vested after December 31,
2004 and (b) were not exercised or otherwise cancelled on or before December 31,
2005. If a portion of one of your Options was vested as of December 31, 2004,
only the unvested portion as of such date is potentially subject to
Section 409A. Exhibit A indicates the shares subject to each of your Options
that the Company believes are at risk for adverse tax consequences under
Section 409A (the “At Risk Options”).

Based on the currently available guidance and proposed regulations issued in
connection with Section 409A, we believe that it is possible to avoid or
minimize the potential adverse tax consequences that may apply under
Section 409A in respect of your At Risk Options by amending the At Risk Options
as to that part of the At Risk Options that remains outstanding and unexercised1
(the “Curable Options”)) using either (a) the Amended Exercise Price Approach as
described in Section II.A, below or the Amended

Exercise Schedule Approach as described in Section II.B, below. We refer to
those Curable Options (or portions thereof) that you elect to amend as “Amended
Options.”

 

--------------------------------------------------------------------------------

1

Note that to the extent that your At Risk Option is deemed to be beneficially
owned by another person (e.g., pursuant to a qualified domestic relations order
in favor of your former spouse), you must provide evidence satisfactory to the
Company that you have the right to make an election to amend the Curable
Options.

 

1



--------------------------------------------------------------------------------

You may also leave your Curable Options unchanged; however, if you elect to
leave your Curable Options unchanged, the Company currently intends to treat
such options as subject to Section 409A. In addition, the Company intends to
treat as subject to Section 409A any portion of your At Risk Options that is not
a Curable Option, and make the appropriate filings and tax withholdings on your
At Risk Options as required by Section 409A. If you do not return a properly
completed election form to the Company on or before December 29, 2006 (the
“Expiration Date”), you will be deemed to have elected to leave your Curable
Options unchanged.

 

II. DESCRIPTION OF THE AVAILABLE AMENDMENT ALTERNATIVES

 

  A. THE AMENDED EXERCISE PRICE APPROACH

If you select the Amended Exercise Price Approach for a Curable Option, you are
agreeing to increase the exercise price of the Curable Option to be equal to
100% of the fair market value of the Company’s common stock on the date the
Company is using as the measurement date for such Curable Option for the
purposes of preparing its financial statements (the “Amended Exercise Price”).
Such Amended Exercise Price is shown on Exhibit A. All other terms and
conditions of the Curable Option will remain the same.2

 

  B. THE AMENDED EXERCISE SCHEDULE APPROACH

1. If you select the Amended Exercise Schedule Approach, you are agreeing to
change the exercise (but not the vesting) schedule applicable to the Curable
Options to provide that the At Risk Option may not be exercised as to the
Curable Options prior to the earliest to occur of:

(i) the termination of your service with the Company for any reason,

(ii) your death,

(iii) your suffering a “disability” (as defined under Section 409A),

(iv) a “change in control” of the Company (as defined under Section 409A), or

(v) January 1 of one or more calendar years specified by you (with such year(s)
not earlier than 2007 and not later than the year in which your At Risk Option
will expire) (collectively such specified calendar years, the “Selected Years,”
and each a “Selected Year”) (this amendment alternative, the “Amended Exercise
Schedule”).3 For each Curable Option, you may elect more than one Selected Year,
making such

--------------------------------------------------------------------------------

2

It should be noted that all At Risk Options will be deemed to be nonqualified
stock options whether or not the option is amended pursuant to this offer and
whether or not the option originally purported to be an incentive stock option.

3

The Compensation Committee of our Board of Directors will determine whether and
when any of the events set forth in (i) through (iv) has occurred.

 

2



--------------------------------------------------------------------------------

option exercisable pursuant to a schedule adopted now. For example, assuming you
had a fully vested Curable Option, you could elect an Amended Exercise Schedule
making 50% of the Curable Option Exercisable in 2007 and 50% exercisable in
2008.

2. If you elect to amend a Curable Option to reflect an Amended Exercise
Schedule:

(i) The Amended Exercise Schedule does not change the vesting schedule for your
Curable Options. If a Curable Option is not fully vested at the time of your
election and you choose more than one Selected Year, then shares will be
allocated among the Selected Years based on vesting status to the greatest
extent possible, with currently vested shares being allocated to the earliest
Selected Year(s) and unvested shares allocated to the latest Selected Year(s).
For example, if the Curable Option that you tender covers 400 shares, and is
currently vested as to 100 shares, and you wish to select 2007 as the Selected
Year as to 50 shares, 2008 as the Selected Year as to 100 shares, and 2009 as
the Selected Year as to the remaining 250 shares, your Amended Option covering
50 shares will be fully vested as of the date your Curable Option is amended
pursuant to the terms described herein, your Amended Option covering 100 shares
will be 50% vested as of the Amendment Date, and your Amended Option covering
250 shares will be completely unvested as of the Amendment Date, and any future
vesting will be deemed to occur as to the 100 share portion of the option prior
to the 250 share portion of the option.

(ii) The exercise price of the Amended Option will not change. Instead, the
Amended Option will no longer be exercisable (to the extent currently
exercisable), and generally will only become exercisable again, if at all, on
the date of the earliest to occur of the events described above under the
Amended Exercise Schedule.

(iii) If your Amended Option becomes exercisable as a result of an event under
the Amended Exercise Schedule other than the start of your Selected Year(s),
your Amended Option generally will be exercisable only until the earlier of
(a) the date the underlying Curable Option would cease to be exercisable in
accordance with its terms (including upon the expiration of the three month
post-termination exercise period applicable the underlying Curable Option) or
(b) the later of (x) December 31 of the year in which the event occurs or
(y) the 15th day of the third calendar month following the date on which the
event occurs. However, you should be aware that if the event that triggers the
right to exercise your Amended Option is a change in control of the Company,
then, subject to the terms of the stock plan under which the underlying Curable
Option was granted, the transaction agreement between the Company and the
acquiring entity may provide for the termination of your Amended Option upon the
consummation of the change in control (notwithstanding the terms of your Amended
Exercise Schedule).

(iv) If the first event to occur is January 1 of your only Selected Year, your
Amended Option generally will expire not later than December 31 of the Selected
Year. If your Amended Exercise Schedule includes more than one Selected Year,
then your Amended Option generally will expire in traunches pursuant to your
Amended Exercise Schedule, not later than December 31 of each of the Selected
Years. In all cases, if you

 

3



--------------------------------------------------------------------------------

select the last calendar year of the current term of the underlying Curable
Option as your Selected Year, you will not have the full calendar year to
exercise your Amended Option, as you will remain subject to the existing
expiration date of the underlying Curable Option.4

(v) If you incur a termination of your service with the Company and you are a
member of senior management who is determined to be a “specified employee” (as
defined under Section 409A) at the time of the termination, Section 409A
generally requires us to implement a six month delay in the exercisability of
your Amended Option. Therefore, to the extent reasonably necessary to comply
with Section 409A, you may only exercise your Amended Option during the
three-month period commencing on the first business day that is more than six
months after your termination date. The Company will advise you at the time of
your termination of service with the Company as to the period of time during
which you may exercise your Amended Option.

(vi) Except as provided in Section II.B.2(v) above, an election to amend a
Curable Option to reflect an Amended Exercise Schedule will not extend the
period in which you may exercise the Amended Option. Except as provided in
Section II.B.2(v) above, such election will have the sole effect of limiting the
period(s) during which you may exercise the Amended Option.

3. Except as set forth in this Section II.B and Section III below, the remaining
terms and conditions of your At Risk Options, including the portions that are
Amended Options, will remain the same.5

 

III. PROVISIONS APPLICABLE REGARDLESS OF THE APPROACH SELECTED

You will receive no compensatory payments in connection with the amendment of
any Curable Options.

You do not have to agree to amend any of your Curable Options. If you elect to
amend more than one of your Curable Options, you may elect to amend one (or
more) option(s) to reflect the Amended Exercise Price and one (or more)
option(s) to reflect the Amended Exercise Schedule.

If you accept this offer to amend one or more of your Curable Options, such
amendment will be effective as of the date on which you accepted this offer. The
Company will issue you an amended option agreement for each Amended Option
reflecting the amended terms and conditions. The amendment of your At Risk
Options as to the Curable Options

--------------------------------------------------------------------------------

4

You should be aware that a termination of employment in the last year of an
option may result in the option not being exercisable for 6 months. If such
termination were to occur less than six months prior to the termination date for
the option, you may not be permitted to exercise such option and the option
might expire unexercised. See Section II.B.2(v).

5

It should be noted that all At Risk Options will be deemed to be nonqualified
stock options whether or not the option is amended pursuant to this offer and
whether or not the option originally purported to be an incentive stock option.

 

4



--------------------------------------------------------------------------------

will not materially affect the terms and conditions of the other option shares
subject to the At Risk Options. This letter, and any amendment of your Curable
Options, does not modify the at will nature of your service with the Company.

Please note that even if you accept this offer to amend your Curable Options,
and regardless of the alternative that you choose, your ability to exercise your
Amended Options will remain subject to compliance with applicable laws and
requirements (including any legal limitations, requirements or restrictions
arising from the Company’s legal situation in relation to its equity
compensation practices) and the Company’s policies on trading in Company
securities. In addition, in no event may you exercise your Options as to
unvested shares.

Whether or not you choose to accept this offer, your Options will be deemed to
be nonqualified stock options for federal income tax purposes and not incentive
stock options.

Finally, while we believe that the acceptance of this offer should result in the
avoidance of the potential adverse tax consequences under Section 409A with
respect to the Amended Options, such interpretation is not free from doubt.
Certain states have adopted tax laws that are similar in effect to Section 409A
and we make no representations as to the effect of this offer under federal tax
laws or such state tax provisions. In all cases, you will be solely responsible
for any taxes, penalties, or interest payable under Section 409A (and any state
laws of similar effect) in connection with your Options. Before deciding whether
to accept our offer to amend your Curable Options, you are strongly encouraged
to consult with your personal tax, financial and legal advisors.

 

IV. PROCEDURE TO ACCEPT OFFER

If you wish to accept this offer, you must complete the Election Form attached
to this letter as Exhibit B and return it to Rafael Torres on or before the
Expiration Date.

 

V. CIRCULAR 230 DISCLAIMER.

The following disclaimer is provided in accordance with the Internal Revenue
Service’s Circular 230 (21 CFR Part 10). This advice is not intended or written
to be used, and it cannot be used, by you for the purpose of avoiding any
penalties that may be imposed on you. This advice was written to support the
promotion or marketing of amending your Curable Options as set forth in this
letter. You should seek advice based on your particular circumstances from an
independent tax advisor.

Sincerely,

 

/s/ Rafael Torres

Rafael Torres Chief Financial Officer and Vice President, Finance and
Administration

 

5



--------------------------------------------------------------------------------

EXHIBIT A

OPTIONS

 

GRANT NUMBER

  

OPTION PRICE
(ORIGINAL)

  

AMENDED

EXERCISE PRICE

  

EXPIRATION DATE

(ORIGINAL)

  

TOTAL SHARES

UNDER OPTION

  

CURABLE OPTIONS

1812

   $14.82    $21.20    2/20/12    143,253    41,782

1813

   $14.82    $21.20    2/20/12        6,747      1,968

2178

   $17.75    $18.95    1/7/13        5,633      2,934

2179

   $17.75    $18.95    1/7/13      39,367    20,504

 

6



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION FORM

I elect to amend the following At Risk Options to increase the current exercise
price to the Amended Exercise Price as to all of the Curable Options subject to
these At Risk Options:

 

GRANT NUMBER

  

OPTION PRICE (ORIGINAL)

  

AMENDED EXERCISE PRICE

2178

   $17.75    $18.95

2179

   $17.75    $18.95

I elect to amend the following At Risk Options to reflect an Amended Exercise
Schedule as to all of the Curable Options subject to these At Risk Options:

 

GRANT NUMBER

  

OPTION PRICE (ORIGINAL)

  

SELECTED YEAR

  

NUMBER OF CURABLE OPTIONS
TO BE EXERCISABLE IN

SELECTED YEAR*

1812

   $14.82    2007    21,782

1812

   $14.82    2008    20,000

1813

   $14.82    2009      1,968

--------------------------------------------------------------------------------

* If you choose to have an At Risk Option fully exercisable within a single
calendar year, then this column should be equal to the number of “Curable
Options” for that At Risk Option. If you choose to amend an At Risk Option such
that its exercise schedule is split among two or more years, the sum of the
entries in this column should be equal to the number of Curable Options for each
At Risk Option.

 

7



--------------------------------------------------------------------------------

I decline the amendment of the following At Risk Options:

 

GRANT NUMBER

   OPTION PRICE
(ORIGINAL)   

EXPIRATION DATE

(ORIGINAL)

   SHARES UNDER AT
RISK OPTION    CURABLE OPTIONS                                                 
                                      

I understand the amendment of my At Risk Options as indicated on this Election
Form (a) is subject to the terms and conditions set forth in the letter to me
from the Company dated December 8, 2006 to which this Election Form is attached
and (b) is irrevocable. I agree to execute such additional documentation as
reasonably requested by the Company in connection with the amendment of my At
Risk Options, including amended stock option agreements in respect of the At
Risk Options that contain terms consistent with the terms of this Election Form.

I acknowledge that I am not required to accept the offer to amend my At Risk
Options. I further acknowledge and agree that if I do not accept the offer as to
any of my At Risk Options, such At Risk Options will remain outstanding on the
terms granted to me. I understand that the Company is not providing me with any
compensatory payments in connection with my election.

I understand that regardless of my election, I will be solely responsible for
any adverse tax consequences that arise as a result of Section 409A in respect
of my At Risk Options. I further acknowledge that the Company has not and is not
providing me with any financial, legal or tax advice and has directed me to seek
independent financial, legal and tax advice regarding my election. I have done
so, or knowingly declined to do so.

 

/s/ Bruce T. Renouard

Print Name:   Bruce T. Renouard Date:   December 22, 2006

 

8